Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Allen Yun, on Sep. 2, 2021.
The application has been amended as follows.  The claims have been amended as follows.  Claims 1, 4 and 12 have been amended as shown below.  Claims 2, 3, 11 and 13-17 (claims 11 and 13-17 being drawn to non-elected inventions) have been canceled as shown below.  Claims 5-10 remain as shown in the claim set filed on Aug. 17, 2021.   

1.  (currently amended) A method for treating an immune-related disease in an individual in need thereof, wherein the disease is selected from the group consisting of an allergy, an inflammatory skin disease and asthma, comprising administering to the individual a therapeutically effective amount of a gingival fibroblast-derived product.   

2 – 3.  (canceled)

4.  (currently amended) The method of claim 1, wherein the inflammatory skin disease 

11.  (canceled)

12.  (currently amended) A method for treating an immune-related disease in an individual in need thereof, wherein the disease is selected from the group consisting of an allergy, an inflammatory skin disease and asthma, comprising administering to the individual a and an inflammatory skin disease, and comprising at least one pharmaceutically acceptable carrier or excipient.

13 – 17.  (canceled) 

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite definite claim language.  Gogly et al. (US 2016/0256469 A1), who have a priority date of Dec. 11, 2009, cited in Applicants’ IDS, disclose a method of treating orthopedic pathologies, including arthritis of the joints, by administering to a subject in need thereof a therapeutically effective amount of a gingival-fibroblast product, including a product that is the conditioned medium in which the gingival fibroblasts were cultured.  See paragraphs 8, 12, 15, 17, 20 and 23 - 29.  Arthritis is an immune-related (immune system) disease, an autoimmune disease and an inflammatory disease.  But arthritis is not a disease of the skin, or an inflammatory disease of the skin, or an allergy or asthma.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-08-26